Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 
Regarding independent claims 1, 10 and 18, the closest prior art made of record are:
a) McGrath (US 2013/0227560) teaches (see the Office Action (“OA”) dated 2/1/2021, pages 13-16) “A method comprising: 
initiating an instance of an isolated application on a node computing device; 
creating, by the processing device, a control group associated with the block storage resource and the isolated application; 
providing access of the block storage resource to members of the control group and … setting an access rate limit … for non-members of the control group; and 
assigning the isolated application to the control group while the isolated application executes on the node computing device”.

b) Ohkami (US 5,579,505) teaches (see the OA dated 2/1/2021, page 17) “determining, by a processing device, that the … application requests … access to a block storage resource”.

 Henningsen (the non-patent literature entitled “How I Used CGroups to Manage System Resources In Oracle Linux 6” by Ginny Henningsen) teaches (see the OA dated 2/1/2021, pages 18 and 19) teaches “exclusive access to a block storage resource”;
“preventing access to the block storage resource for non-members of the control group”;
resetting the access rate limits of the control group …for the block storage resource (see page 5, lines 25-40: “Limiting Bandwidth Step 1: Create a cgroup and attach the subsystem…. Step 2: Create a cgroup (cgcreate)…. Step 3: Assign processes to the cgroup…. Step 4: Set subsystem parameters. I want to specify a bandwidth rate to throttle I/O to the drive for all processes in the cgroup”. And see page 5, lines 56-63: “I can remove the bandwidth limitation by setting blkio.throttle.read_bps_device to zero:
# echo "8:0 0" > blkio.throttle.read_bps_device 
Or, alternatively:
# cgset -r blkio.throttle.read_bps_device="8:0 0" io-test 
If I recheck the throughput, the rate has returned to its previously uncapped state:
# hdparm --direct -t /dev/sda
/dev/sda:
 Timing O_DIRECT disk reads: 352 MB in 3.00 seconds = 117.17 MB/sec”. The Examiner interprets removing the bandwidth limitation so that the access rate for I/O operations to block devices (blkio) returns to its previously uncapped state taught by Henningsen as resetting the access rate limits of the control group …for the block storage resource).

d) Petersen (US 2018/0113638) (see the OA dated 2/1/2021, page 20) teaches “setting an access rate limit to zero”.

Gao (CN106991321 A) teaches determining that the isolated application has been detached from the node computing device or has ended execution; and
in response to determining that the isolated application has been detached from the node computing device or has ended execution (see abstract: “The invention provides a method and device for traceless running of an application program in a multi-container system. The method comprises the steps of when it is monitored that any application program which needs to be run in a traceless mode in a main container system of the multi-container system, determining an application container system matched with the application program, and creating a memory file system corresponding to the application program; starting and running the application program in the determined application container system; when it is monitored that the running state of the application program is that running finishes”. The Examiner interprets an application program running in the application container system as the isolated application. The Examiner further interprets “when it is monitored that the running state of the application program is that running finishes” as in response to determining that the isolated application … has ended execution).

Independent claims 1, 10 and 18 are allowable for the following reasons:
1. First of all, none of the prior art of record alone or in combination teaches “resetting the access rate limits of … non-members of the control group for the block storage resource”, a recited feature of claims 1, 10 and 18. 
2. Additionally, Petersen is directed to providing security to data stored to media storage devices from ransomware using write restriction mechanisms (see Petersen [0001]). McGrath modified in view of Ohkami and Henningsen is directed to system resource sharing in a multi-tenant environment in a cloud computing system (see McGrath abstract).  Because Petersen and McGrath modified in view of Ohkami and Henningsen are not from analogous art, it would not have been obvious to a person of McGrath modified in view of Ohkami and Henningsen using the technique of setting an access rate limit to zero taught by Petersen.	
3. Finally, Gao is directed to the following endeavor: “Through the method and device for traceless running of the application program in the multi-container system, the purpose is achieved that the memory file system corresponding to the application program is isolated, and the data in the application program running process cannot be illegally obtained at the same time” (see Gao abstract). McGrath modified in view of Ohkami and Henningsen is directed to system resource sharing in a multi-tenant environment in a cloud computing system (see McGrath abstract).  Because Gao and McGrath modified in view of Ohkami and Henningsen are not from analogous art, it would not have been obvious to a person of ordinary skill in the art to combine these references to teach “in response to determining that the isolated application … has ended execution, resetting the access rate limits of the control group … for the block storage resource”, a recited feature of claims 1, 10 and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990.  The examiner can normally be reached on 10am-6pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIMEI ZHU/Examiner, Art Unit 2495 

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495